McAdam, C. J.
The fund never belonged to Mr. Clark. It was created by the energy of certain officials of the Press Club for his relief and benefit as a fellow-member. It is in the nature of a charity, and the creators of it have the right to impress upon its disposition any reasonable safeguard not inconsistent with its object. These officials have decided that $30 per week is a reasonable allowance for the purpose of relieving Clark’s necessities. The amount so fixed seems fair under the circumstances. The fund so created cannot be assigned nor reached by judgment creditors. It was not created as a subject of barter, nor as a fund for creditors. Motion to compel payment over of fund to judgment creditors or assignee denied. Ho costs.